Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
DETAILED ACTION
As filed, claim 32 is pending and currently amended. Claims 1-31, 33-38 are cancelled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 06/08/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
                             Affidavit Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 06/08/2021 by Dr. Daniela Oniciu is sufficient to overcome the 103 rejection of claims 4, 7, 8, 28, and 31, 32 over US Patent 4689344 by Bar-Tana  as set forth in the Office action mailed 3/19/2021. Applicant’s experimental data of anti-proliferative activity of Compound 1-1 in combination with sorafenib, or Compound 1-1 in combination with lenvatinib and the discussion of the unexpected results on page 3-9 of Declaration as summarized in Fig 9A to Fig 12B that the results were significant, surprising and unexpected, and clearly show synergistic
anti-proliferation activity of Compound 1-1 in combination with sorafenib or lenvatinib in
HepB3 and Hepal-6 cells, have been fully considered and these were found persuasive. 

Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 4, 7, 8, 28, and 30-33 under 35 U.S.C.  § 112 first paragraph is moot for claims 4, 7, 8, 28, and 30, 31, 333 per cancellation of said claims and is withdrawn for claim 32 per amendment to claim to recite compositions of claimed Compound in combination with sorafenib or lenvatinib and pharmaceutically acceptable carrier or vehicle.

2. The rejection of claim 28 under 35 U.S.C.  § 102(a)(1)  over Gleiter et al. Journal of Organic Chemistry (1992) is moot per claim cancellation.

3. The rejection of claim 28 under 35 U.S.C.  § 102(a)(1)  over CAS Registry STN Substance Record for 137334-84-0 is moot per claim cancellation.

4. The rejection of claims 4, 7, 8, 28, and 31, 32 under 35 U.S.C.  § 103 over US 4689344 by Bar-Tana is withdrawn per claim amendments and per persuasive arguments regarding unexpected results of the instant compositions Compound 1-1 in combination with sorafenib or lenvatinib as discussed by Applicant in the Affidavit under 37 CFR 1.132 on 06/08/2021.

5. The rejection of claim 8, 30, 33 under 35 U.S.C.  § 112 second paragraph is moot per cancellation of said claims.

Allowable Subject Matter
Claim 32 is allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claim limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compositions of claimed compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in combination with sorafenib or lenvatinib and pharmaceutically acceptable carrier or vehicle is novel and non-obvious over the prior art.

The closest prior art is of record. The prior art  does not provide a suggestion of the claimed compositions containing the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in combination with sorafenib or lenvatinib and pharmaceutically acceptable carrier or vehicle which the Applicants show that they have significant, surprising and unexpected, and clearly show synergistic anti-proliferation activity as discussed by Applicant in the Affidavit under 37 CFR 1.132 on 06/08/2021.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claim 32 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622